DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election without traverse of Group I, drawn to a compound of formula I, in the reply filed 3/23/22 is acknowledged.  
Claims 1, 4-6, 13-14 are pending.  Claim 1 has been amended.  Claims 1, 4-6, 13-14 are examined herein insofar as they read on the elected invention and species. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nathan Vogler on 4/22/22.
The application has been amended as follows:
1. (Currently Amended) A 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

or a hydrate or solvate thereof.
2. (Canceled) 
3. (Canceled) 
4. (Currently Amended) An agonist of opioid receptors comprising the compound of claim 1
5. (Currently Amended) A pharmaceutical composition for the 
6. (Original)  A pharmaceutical composition of claim 5, wherein the disorder associated with the activity of opioid and tachykinin receptors and TRPV1 and TRPM8 ion channels is cough, asthma, COPD, bronchitis, rhinitis, diarrhoea, irritable bowel syndrome, Crohn's disease, colitis, psoriasis, prurigo, atopic dermatitis and/or pruritus.
7. (Canceled) 
8. (Canceled) 
9. (Canceled) 
10. (Canceled) 
11. (Canceled) 
12. (Canceled) 
13. (Original) A combination comprising a therapeutically effective amount of the compound defined in claim 1 and one or more other additional therapeutic agents.
14. (Original) A combination of claim 13, wherein the other additional therapeutic agent is selected from an agent that inhibits the cough reflex, a mucolytic agent, a mucoregulatory agent, an expectorant, an antibiotic, an NSAID or an anesthetic.
15. (New) An antagonist of tachykinin receptors comprising the compound of claim 1.
16. (New) An antagonist of TRPV1 and TRPM8 ion channels comprising the compound of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A structure search has been performed on the compound of formula I in claim 1 and found to be free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627